Citation Nr: 0004180	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-44 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to an evaluation in excess of 50 percent from 
May 3, 1991 to September 13, 1998, and in excess of 70 
percent on and after September 14, 1998, for anxiety reaction 
with depressive features.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945 and from April 1946 to April 1947.  

This case was brought on appeal to the Board of Veterans' 
Appeals (the Board) from rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in 1991.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in November 1991, of which 
a transcript is of record.  Thereafter, the Hearing Officer 
increased the veteran's evaluation for his nervous disorder 
from 30 to 50 percent disabling effective May 3, 1991.

This case was initially before the Board in May 1997 at which 
time an increased (compensable) evaluation was denied for 
service-connected appendectomy scar; and absent a well-
grounded claim, service connection was denied for residuals 
of food poisoning, residuals of a penicillin reaction, 
tuberculosis, hemorrhoids, hypertension, a right knee 
disorder, a left knee disorder, and residuals of a right 
thumb fracture.  

In the May 1997 decision, the Board remanded the issues of 
service connection for ulcer disease and a back disorder and 
an increased rating for anxiety reaction.  While the case was 
in remand status, service connection was granted by the RO 
for a back disorder characterized as degenerative disc 
disease of the lumbosacral spine, for which a 40 percent 
rating was assigned.  A notice of disagreement has not been 
filed with the above grant; accordingly, that issue is no 
longer in appellate status.  

The RO continued the prior actions on the other appellate 
issues and returned the case to the Board.

In May 1998, the Board again remanded the case.  In a rating 
action in June 1999, the RO increased the rating assigned for 
the veteran's psychiatric disorder to 70 percent effective 
September 14, 1998, continued the denial of his service 
connection claim for an ulcer, and returned the case to the 
Board.  Since the 70 percent now assigned for the veteran's 
service-connected psychiatric disorder is not the maximum 
assignable, that issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  Since May 3, 1991, anxiety reaction with depressive 
features has rendered the veteran virtually isolated from his 
community and demonstrably unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a 100 percent evaluation for anxiety 
reaction with depressive features are met from May 3, 1991.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.129, 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 9400; 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 6, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for 
peptic ulcer disease.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a current 
disability (a medical diagnosis), (2) an incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for peptic ulcer disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Service medical records show several episodes of abdominal 
complaints.  On one such early inservice occasion in 1942, 
the veteran underwent an appendectomy.  On other occasions, 
the veteran was hospitalized for observation for what was 
variously described as ulcer or gastritis.  The gastritis was 
said to be alcoholic in nature.  On at least one occasion in 
1945, the diagnosis was conversion hysteria manifested by 
abdominal complaints, precipitated by appendectomy.  

In 1943, the veteran was psychiatrically evaluated and felt 
to have psychopathic personality and a hysterical anxiety 
psychoneurosis of a mild degree.

In 1945, the examiner noted that the symptoms appeared to be 
gastritis nervosa, as there were no physical findings to 
account for the stomach complaints and the veteran was not 
then appreciably psychoneurotic.  Medications were given to 
include mild sedatives for his stomach.  Upper 
gastrointestinal series reports were specifically reported as 
negative for any sign of an ulcer.

The initial post-service grant of service connection in 1945 
[and in a rating action amending that after the veteran's 
second period of service which ended in 1947] for a 
psychiatric disorder was described as mild gastric 
neurasthenia.  [He was also then granted service connection 
for the residuals of the appendectomy.]

VA hospital report in 1955 showed abdominal complaints and a 
pertinent diagnosis of irritability of the colon or colitis 
of unknown type and cause, for which the veteran had been 
treated and had had improvement.

On VA psychiatric examination in 1963, the veteran was felt 
to have a psychoneurotic reaction, anxiety reaction, chronic, 
moderately severe, previously diagnosed as neurasthenia, 
gastric, manifested by feelings of tension, early morning 
nausea, gastric distress and insomnia.

In 1963 on rating action the RO increased the rating to 10 
percent for the veteran's psychiatric disability then 
characterized as anxiety reaction, formerly diagnosed as 
gastric neurasthenia.

In December 1965 on rating action the RO assigned an 
increased rating of 50 percent for the psychiatric disability 
after a VA examiner had described the veteran as having 
moderately severe impairment. 

On VA examination in 1970 there were no positive abdominal 
findings of abnormality other than related to mild tenderness 
at the appendectomy scar.  

The examining psychiatrist noted that the veteran had worked 
in various security jobs and seemed to have symptoms more 
nearly to a conversion hysteria than anxiety situation.  His 
indifference to his somatic complaints was marked rather than 
outwardly manifested by anxiety.  The diagnosis was 
conversion reaction with multiple somatic complaints.

When evaluated psychiatrically in 1976, the VA examiner noted 
that over the years the veteran had had hysteric conversion 
symptoms, but then had an anxiety reaction in a hysterical 
personality with some real physical disease (including but 
also other than gastrointestinal in nature).

Private treatment records including one from WB, M.D., dated 
in 1987, showed that a colonoscopy had shown the colon and 
terminal ileum to be entirely normal except for a very small 
area at around 52 cm. where there were two small erosions.  
It was specifically opined that the veteran was not thought 
to have Crohn's disease, and that any blood found in his 
stools was probably secondary to a large anal fissure that 
had also been found.  Biopsies of the eroded areas showed 
only nonspecific inflammation.

A statement by another private physician, DF, M.D., in 1988 
was that among a number of other disabilities, the veteran 
had symptoms of a spastic colon in the past but for which he 
had not been recently treated.  A later statement by Dr. DF 
in 1991 was that the veteran had long been seen for a number 
of disabilities including "peptic ulcer disease".  

On May 3, 1991, the veteran filed a claim for increased 
compensation benefits for his service-connected psychiatric 
disability.

Still another statement by Dr. DF in 1991 was that the 
veteran had "active peptic symptoms" and that this was 
probably worsened by his anxiety symptoms.  There was no sign 
of active ulcer.  Dr. DF opined that the veteran's 
psychiatric problems probably rendered him permanently unable 
to work.

On VA examination in 1992, there was a history of peptic 
ulcer disease but no sign of active disability.  The 
psychiatric examiner noted ample basis for diagnosing anxiety 
reaction but also that he met the criteria for somatization 
disorder.  The veteran was continuing to be seen as an 
outpatient for his symptoms.

In 1993 Dr. DF reported as to his ongoing care, and noted 
that the veteran had had various peptic ulcer symptoms and 
irritable colon syndrome in the past.  He had also been 
thought to have a dependent personality disorder as well as 
generalized anxiety disorder.

Both VA outpatient and private treatment assessments in 1994 
show a remote history of duodenal ulcer, or esophageal 
reflux, peptic ulcer disease, or gastritis (in the 1940's), 
for which the veteran took Zantac.  He was noted to take 
anti-inflammatory medications.

A 1997 private hospital report showed numerous disabilities 
including a history of hiatal hernia.  No specific clinical 
findings were shown for an active ulcer.

On VA examination in August 1997 the veteran gave a long 
history of abdominal complaints.  He stated that he had been 
evaluated before when testing was  negative.  He had 
continued to have postprandial pain since the 1940's but had 
never had a peptic ulcer documented.  He had had heart 
surgery in 1996, and avoided fried and other foods.  He said 
his abdominal pain was relieved by Mylanta.  While it was 
noted that he gave a history of peptic ulcer disease, the 
examiner specifically noted that there was no sign of 
confirmed ulcer.

On VA examination in 1998 it was noted that the veteran had 
long had gastrointestinal related symptoms, and a diagnosis 
of ulcer in 1944 which had not been confirmed by evaluative 
tests.  The examiner specifically opined that he did not feel 
that the veteran's current gastrointestinal complaints were 
due to the inservice complaints or diagnosis.  

It was suggested that further testing might be able to help 
in making such a determination, given that this had not been 
done in the past, but the veteran refused.  The examiner 
concluded that whether the current symptoms were purely 
somatic in nature or reflected some sort of gastrointestinal 
pathology such as reflux was unclear, but that this would 
require further testing which had been declined.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, op. cit. at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim for service 
connection for peptic ulcer disease is not well grounded and 
should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

While the record shows that the veteran has long focused on 
ongoing abdominal complaints, there has never been a 
confirmation of peptic ulcer disease in or since service.  

Although there has been some diagnostic referencing to 
"history of peptic ulcer disease" (or alternatively, history 
of hiatal hernia, or peptic symptoms"), this is all clearly 
reflective merely of symptoms relating to the 
gastrointestinal tract rather than any confirmation of a 
specific clinical finding or specific diagnosis reflective of 
peptic ulcer disease.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has peptic ulcer disease linked 
to active service.  In the absence of medical evidence of a 
present disability due to service, there is no valid claim.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
peptic ulcer disease.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease, 
the doctrine of reasonable doubt has no application to his 
case.


II.  Entitlement to an increased 
evaluation for anxiety reaction, in 
excess of 50 percent from May 3, 1991 to 
September 13, 1998; and in excess of 70 
percent on and after September 14, 1998.

Special Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
anxiety reaction and depressive reaction be evaluated under 
the pertinent regulations effective both before and after the 
recent amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

The previous schedular provisions (prior to November 7, 1996) 
under 38 C.F.R. § 4.132 of Diagnostic Code 9400, applicable 
to generalized anxiety disorders require that evaluation will 
be based on certain criteria:  When the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
obtain or retain employment, a 100 percent rating is 
assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  



There were additional guidelines for evaluating depressive 
reaction, i.e., social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of disability 
based on all of the findings.  38 C.F.R. § 4.132, Note (1).  
Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under 38 C.F.R. § 4.130 and the amended criteria, for 
generalized anxiety disorders, ratable under Code 9400 [or 
for anxiety disorder not otherwise specified under Code 9413, 
or mood disorders such as dysthymic disorder under Code 9433 
or major depressive disorder under Code 9434] a 100 percent 
disability evaluation is warranted for such psychiatric 
pathology with total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

A 70 percent disability evaluation is warranted with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.  Id.

Many of the variations found in the psychiatric evaluations 
before and since revision are based on the nomenclature, 
etc., employed by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
and 4th editions DSM-III-R and DSM-IV.

Additional Factual Background

In pertinent part, the veteran's psychiatric history is shown 
above with regard to his abdominal symptoms.  Various 
neurotic diagnoses have been proffered, including conversion 
hysteria, personality disorder and anxiety reaction.

The veteran had undergone several recent VA psychiatric 
evaluations, and the most recent VA psychiatric examiner was 
asked to provide further addendum with regard to the clinical 
findings and assessment associated therewith.  

On VA psychiatric evaluation in August 1997, the veteran 
reported that he had had a number of physical problems and 
was taking medications including Valium and Xanax.  He and 
his wife had lived in the same small community for 30 years; 
he had two grown sons.  He last worked in 1965 painting 
airplanes, and had stopped worked due to his health, which 
included his nerves.  He said he would become impatient and 
aggravated easily by others as well as by difficulties with 
chemicals and noise.  

When the examiner asked the veteran to describe those things 
that made him anxious, he became very agitated and identified 
his frustrations including with VA and his many medical 
problems.  He reported feeling restless and having problems 
concentrating.  He also had increased irritability and 
decreased sleep, sleeping only 3-4 hours a night.  The 
veteran found it hard to control his worry and as a result, 
he had impaired function.  The veteran reported that his 
current depressed mood had worsened since August 1996; that 
he had problems with sleep, decreased concentration and 
energy levels, and that he had lost weight and appetite.  He 
also expressed a decrease in interest in previously enjoyed 
activities and excessive feelings of hopelessness and 
worthlessness.

The examiner reported that throughout the examination the 
veteran was extremely defensive and guarded, and at times was 
tearful.  Sometimes his speech was loud, and the veteran 
himself described his mood as "aggravated".  His thought 
content tended to be ruminative, affect was irritable and he 
had some impairment of remote memory.  Concentration was 
quite limited.  The veteran reported having excessive worry 
and anxiety which was hard to control, associated with 
restlessness, decreased concentration, irritability and 
decreased sleep.  He had had persistent depressed mood since 
August 1996.  

The veteran was felt by the examiner to meet the diagnostic 
criteria for both generalized anxiety disorder and major 
depressive disorder.  There was no specific finding that he 
was manifesting any dependent personality traits at the time 
of the examination although he had a sort-of ruminative 
quality especially about his somatic complaints rather than a 
histrionic personality trait.  The examiner felt that due to 
his age and multiple disabilities, the veteran did not appear 
to be a good candidate for employment.  It was felt that his 
generalized anxiety disorder and a single episode of moderate 
major depressive disorder caused Global Assessment of 
Functioning (GAF) of 55.

On VA psychiatric evaluation in September 1998 an extensive 
history was recorded.  The veteran reported that he continued 
to be seen, as he had for years, for psychiatric complaints 
by private and VA physicians.  He said that he had had a 
small cerebrovascular accident in September 1996, and had had 
a pacemaker implanted after which he had a myocardial 
infarction.  Since these significant medical problems were 
added to his other problems, his anxiety and depression had 
increased to a "phenomenal extent".  The examiner noted that 
the veteran was taking numerous medications.  

On objective examination the veteran was described as being 
quite anxious, somewhat irritable and extremely mistrustful.  
His affect ranged from anger to clear sadness.  He was felt 
to have signs of recent memory impairment and distress.  

The examiner specifically noted that he had undertaken a 
thorough review of the file to include prior evaluations and 
that he was struck by the veteran's veracity.  It was felt 
that the veteran met the diagnostic criteria for generalized 
anxiety disorder as well as chronic major depressive episode 
or chronic dysthymia, and also might meet the criteria for 
what would have been known as inadequate personality traits.  

The examiner opined that his Axis IV impairment was 
moderately severe to severe with continuing frustration at 
what he felt was injustice in the system as well as his 
wife's recent health.  The examiner opined that his GAF was 
currently 20-30, and in the past, it had probably never been 
any better than 50-60.

On later inquiry in March 1999 as to a relationship between 
anxiety and depressive symptoms, or whether these were two 
separate and unrelated disorders, the VA psychiatric examiner 
reviewed the clinical findings and noted, in general, that 
while the anxiety symptoms had been there first, the veteran 
had had depressive symptoms for some time.  

[In the rating in June 1999, the RO rated the veteran on the 
basis of all of his aggregate psychiatric symptoms, resolving 
the issue of whether he had some psychiatric problems which 
were and some which were not service-connected at present].

Analysis
Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for anxiety reaction 
with depressive symptoms is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
psychiatric disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative actions, the facts relevant to the issue on 
appeal have been properly developed and, accordingly, the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied in accordance 
with 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

The recent VA psychiatric evaluations are, as requested by 
the Board's remands, complete in rendering a conclusion that 
there is no delineation between service-connected and 
nonservice-connected psychiatric symptoms.  This evidence is 
supported and consistent with extensive other data of record.  

The Board concurs with the most recent VA psychiatric 
examiner's thoughtful and comprehensive assessment that the 
veteran's assertions appear to be credible.

In addition to the above cited regulations and judicial 
guidelines, and with regard to other objective psychiatric 
assessments, the Court has addressed the importance of GAF 
scores.  See, i.e., Richard v. Brown, 9 Vet. App. 266, 267-8 
(1996.

The veteran has long had anxiety and in recent years, there 
has been the additional component of depression as well.  The 
impact of his multiple organic problems has been increasingly 
felt in recent years.  Nonetheless, his VA psychiatric 
evaluation must be equitably based on the demonstrable 
symptoms, not the immediate precipitating factors, but on the 
ongoing symptoms as they affect his ability to function.  
Repeated recent VA and private psychiatric examiners have 
opined that the veteran is so severely disabled as to be 
unable to work.  

Most important to the objective assessment of his current 
status is that his GAF is currently said to be a dismal 20-
30.  It is inconceivable that he will be able to ever return 
to work, and his social life is nil.  The veteran and his 
wife have lived in a small isolated community for 3 decades, 
and his children have moved on.  He interaction with others 
is minimal due to anger, irritability and other symptoms 
directly and reasonably attributable to his psychiatric 
impairment.  He has sleep disturbance, is defensive, 
irritable, restless and unable to concentrate.  Psychiatrists 
have more than once concluded that he is, in all probability, 
unable to work by virtue of the psychiatric problems.

Parenthetically, the Board would take this opportunity to 
note that while the veteran's claim for service connection 
for a special organic gastrointestinal disorder, namely ulcer 
disease, has been denied herein, this was because he has not 
been shown to have such a disease.  That is certainly not to 
say, however, that he does not exhibit ongoing evidence of 
gastrointestinal complaints.  Medical opinions have been 
provided to the effect that the current symptoms are 
unrelated to any ulcer of service origin, and there is no 
sound basis for controverting that conclusion.  Nonetheless, 
it may be of benefit to the veteran to know that since there 
has been virtually no evidence of an organic basis for these 
digestive symptoms, which he has in fact had for years, and 
which were initially included in a diagnosis of "conversion", 
they must be attributed to his psychiatric impairment, 
whatever it may be called.  Accordingly, the fact that the 
veteran continues to experience abdominal discomfort is 
clearly part and parcel of that for which he is now and will 
continue to receive compensation.

While the evidence is not utterly unequivocal, the Board 
finds that resolving all doubt in his favor, the veteran's 
his disability picture more nearly approximates that required 
for a 100 percent rating under the previous criteria for 
rating psychiatric disabilities.  As the Board noted earlier, 
both VA and private psychiatric examiners have opined that 
the veteran is demonstrably unable to work due to his 
psychiatric symptomatology.  His private examiner expressed 
such an opinion in 1991, proximate to submission of the 
veteran's claim for increased compensation benefits for his 
service-connected psychiatric disability on May 3, 1991.  

Accordingly, the split issue presented for appellate review 
is resolved with the grant of the 100 percent evaluation to 
be made effective on May 3, 1991.  In view of this grant, 
there is no need to further explore the propriety of 
assigning a 100 percent evaluation under the amended 
criteria.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease, 
the appeal is denied.

Entitlement to a 100 percent evaluation for anxiety reaction 
with depressive features effective from May 3, 1991 is 
granted, subject to the regulations pertaining to the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

